Title: William H. Winder to James Madison, 28 March 1834
From: Winder, William H.
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    Philadelphia
                                
                                28th March 1834
                            
                         
                        The only apology I have to make for trespassing on your time, is the occasion which induces me to address
                            you. I have frequently since the death of my lamented Parent, Genl. W. H. Winder, had my feelings deeply wounded by
                            insinuations against his character & conduct at the Battle of Bladensburg. I know that a court of Enquiry was held
                            to ascertain the true circumstances of the case, & that he was honorably discharged, & exonerated from all
                            blame by it. Never the less there are many, who appear to doubt the propriety of their verdict, & think there was
                            occasion for blame. I was too young at the time of my Father’s decease, to be sufficiently interested distinctly to learn
                            from him the exact state of the circumstances. I know of nothing that would more certainly assure of the injustice of all
                            charges against him for his conduct on that occasion than your approval of his measures. You were fully acquainted with
                            every thing connected with them, & of your ability correctly to judge no man can doubt. The high regard &
                            esteem my Father ever entertained for your Character & for you personally give me great confidence in believing,
                            that his conduct did not meet your disapprobation. In making of you the request I have done, it is with no intention of
                            making use of it, further than the confidence with  which it will inspire in regard to the merits of my parent,
                            & the assurance it will give me of the total injustice of all censures on him. While I ask as a son, the favor of
                            your opinion of the case referred to, I feel confident I appeal to feelings in your bosom, which not permit me to be
                            disappointed. I am Sir with sentiments of highest regard & esteem your very Obt Sert
                        
                        
                            
                                W. H. Winder
                            
                        
                    